 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6                                                 ***
 7    CARY KATZ,                                             Case No. 2:18-cv-00997-JAD-GWF
 8                                         Plaintiff,
             v.                                                          ORDER
 9
      MARK STEYN, et al.,
10
                                        Defendants.
11

12          This matter is before the Court on Defendants’ Emergency Motion to Extend Deadline
13   (ECF No. 127), filed on June 26, 2019.
14          Defendants request an extension until July 9, 2019 to file their responses to Plaintiff’s
15   Motion for Protective Order (ECF No. 124), which is currently due on June 27, 2019 and Motion
16   to Compel (ECF No. 125), which is currently due on June 28, 2019. The Court will be out of the
17   district from July 1 to July 5, 2019. Upon review and consideration, the Court grants Defendants’
18   request for extension. Accordingly,
19          IT IS HEREBY ORDERED that Defendants’ Emergency Motion to Extend Deadline
20   (ECF No. 127) is granted.
21          Dated this 27th day of June, 2019.
22

23
                                                            GEORGE FOLEY, JR.
24                                                          UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                        1
